Citation Nr: 0031600	
Decision Date: 12/04/00    Archive Date: 12/12/00

DOCKET NO.  96-48 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1956 to 
October 1957, and from November 1957 to September 1975.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 1994 rating decision from the St. 
Petersburg, Florida Department of Veterans Affairs (VA) 
Regional Office (RO).  

The Board remanded this case in March 1998 and it has since 
been returned to the Board for further appellate review.  

The veteran requested a hearing before the Board in his 
August 1995 substantive appeal.  Such a hearing was 
scheduled, but the veteran failed to report and has not 
submitted good cause (or any reason for that matter) as to 
why he failed to report, nor requested a postponement.  
Therefore, his request is considered to be withdrawn.  See 38 
C.F.R. 20.704(d).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  A hearing loss in either ear for VA compensation purposes 
was not shown in active service.

3.  Clinical evidence of hearing loss for VA compensation 
purposes was not shown until after service, nor was post-
service diagnosed sensorineural hearing loss disabling to a 
compensable degree during the first post service year.

4.  The veteran has not presented or identified competent 
medical evidence relating his bilateral hearing loss to his 
active military service, and there is competent medical 
evidence demonstrating that the veteran's bilateral hearing 
loss was not incurred during his active military service.  


CONCLUSION OF LAW

Bilateral hearing loss was not incurred or aggravated by 
active service; nor may service connection be presumed for 
sensorineural hearing loss.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137, Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 4, 114 Stat. 2096 (2000) (to be 
codified as amended at 38 U.S.C.A. § 5107); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

On enlistment examination into the military service, the 
veteran denied ear, nose, or throat trouble, and no hearing 
impairments were diagnosed on examination.  

On examination in October 1957, the ears, including auditory 
acuity, were described as normal.  Whispered voice was 15/15 
in the right and left ears.  He again denied ear, nose, or 
throat trouble.  

The same results were found on examinations in November 1957 
and July 1969.  

Bilateral high tone hearing loss was diagnosed on examination 
in April 1973.  

Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
0
15
20
LEFT
5
5
10
15
30



On separation examination in September 1975 the veteran 
denied ear, nose, or throat trouble.  

On examination, puretone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
25
35
LEFT
15
15
5
25
35

Auditory acuity was indicated as being normal, and no 
diagnosis of a hearing impairment was documented.  

In March 1994 the veteran submitted a claim for service 
connection of hearing loss.  He reported being treated at the 
Norfolk Naval Shipyard from 1969 to the present but denied 
any civilian treatment.  

In a March 1994 statement, the veteran reported working in 
the service as an engine man and that he stood watches in the 
engine and generator rooms for 16 to 18 hours a day.  His 
duties included either working, operating, or standing 
watches.  He reported that the machinery he operated made a 
very loud noise, and that there would be times when he could 
not hear for five to ten minutes after leaving one of the 
rooms.  The veteran indicated that they did not wear hearing 
protection.  

In April 1994 the RO asked the veteran to provide evidence 
such as statements from doctors who had treated him since his 
discharge from service.  

In response, the veteran indicated that he had received no 
post-service medical treatment for his hearing loss.  

On VA examination in June 1994 the veteran reported exposure 
to loud noises while in the service and that he had been told 
that he had high frequency hearing loss.  He currently 
reported increasing hearing difficulties.  The veteran could 
hear normal conversation on examination.  

An audiological examination was subsequently performed.  On 
examination puretone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
40
30
35
40
LEFT
20
35
20
30
35

The assessment was bilateral mild to moderate, essentially 
flat sensorineural hearing loss.  

In March 1995 the RO received records from Norfolk Naval 
Shipyards.  These records document the results of multiple 
hearing tests from August 1976 to February 1994.  

Tests performed in 1976 and 1977 revealed no puretone 
threshold loss of 40 decibels or greater at any frequency 
from 500 to 4000 Hertz, or at 26 decibels or greater in at 
least three of five frequencies (500, 1000, 2000, 3000, or 
4000 Hertz) in either of the veteran's ears.  

Tests performed from 1976 through 1993 also recorded no 
puretone threshold loss of 40 decibels or greater at any 
frequency from 500 to 4000 Hertz, or at 26 decibels or 
greater in at least three of five frequencies (500, 1000, 
2000, 3000, or 4000 Hertz) in the veteran's left ear.  

Tests performed on the right ear consistently revealed 
puretone threshold loss of 40 decibels from 1978 through 
1994.  

On the February 1994 audiogram, puretone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
40
30
35
40
LEFT
25
45
25
30
40

In March 1995 the RO also received a February 1994 individual 
hearing evaluation from Miracle Ear.  It was indicated that 
the date of examination was in February 1994.  

An audiogram was performed, and puretone thresholds, in 
decibels, were indicated as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
35
20
---
30
LEFT
20
45
25
---
40

After the Board remanded in March 1998, the RO sent a notice 
to the veteran asking that he identify all sources of 
treatment for bilateral hearing loss since his separation 
from service.  No response to this request was received.  

Pursuant to the Board's remand, the RO scheduled the veteran 
for another VA examination which he attended in May 1998.  

On VA audio examination the veteran reported in-service and 
post-service noise exposure, but contended that he 
consistently wore ear protection during the period of post-
service occupational noise exposure.  

On testing, puretone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
45
35
45
45
LEFT
25
45
30
40
40

It was concluded that the veteran had a mild, sloping-to-
moderate sensorineural hearing loss bilaterally.  

On VA ear disease examination, the veteran again reported his 
history of noise exposure.  The examiner noted records dating 
back to the 1970s and found that they revealed a mild high 
frequency hearing loss on the left and normal hearing on the 
left.  

Results of the audiogram were noted and were found to reveal 
bilateral notched hearing loss in the mild to moderate range 
above 1000 Hertz.  It was further concluded that this type of 
hearing loss was more consistent with presbycusis or 
hereditary hearing loss than typical noise-induced hearing 
loss.  The VA examiner opined that the veteran's hearing loss 
was therefore not related to his military service.  

Criteria

Except as otherwise provided, a veteran has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, (2000) (to be codified as amended at 38 U.S.C. § 5107).  

Upon receipt of a complete or substantially complete 
application, the Secretary shall notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  

As part of that notice, the Secretary shall indicate which 
portion of that information and evidence, if any, is to be 
provided by the claimant and which portion, if any, the 
Secretary, in accordance with section 5103A of this title and 
any other applicable provisions of law, will attempt to 
obtain on behalf of the claimant.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
(2000) (to be codified at 38 U.S.C.A. § 5103(a)).  

If a claimant's application for a benefit administered by the 
laws of the Secretary is incomplete, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of the information necessary to complete the 
application.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, (2000) (to be codified 
at 38 U.S.C.A. § 5102(b)).  

The Secretary shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
the Secretary, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  

The law further provides that the Secretary may defer 
providing assistance pending the submission by the claimant 
of essential information missing from the application.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, (2000) (to be codified at 38 U.S.C.A. 
§ 5103A(a)(1)-(3)).  

As part of the assistance provided above, the Secretary shall 
make reasonable efforts to obtain relevant records (including 
private records) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.  

Whenever the Secretary, after making such reasonable efforts, 
is unable to obtain all of the relevant records sought, the 
Secretary shall notify the claimant that it is unable to 
obtain records with respect to the claim.  

Such a notification shall (A) identify the records the 
Secretary is unable to obtain; (B) briefly explain the 
efforts that the Secretary made to obtain those records; and 
(C) describe any further action to be taken by the Secretary 
with respect to the claim.  

Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c), the efforts to obtain those records shall 
continue until the records are obtained unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, (2000) (to be codified at 38 U.S.C.A. 
§ 5103A(b)(1)-(3)).  

 (1) The claimant's service medical 
records and, if the claimant has 
furnished the Secretary information 
sufficient to locate such records, other 
relevant records pertaining to the 
claimant's active military, naval, or air 
service that are held or maintained by a 
governmental entity.

(2) Records of relevant medical treatment 
or examination of the claimant at 
Department health-care facilities or at 
the expense of the Department, if the 
claimant furnishes information sufficient 
to locate those records.

(3) Any other relevant records held by 
any Federal department or agency that the 
claimant adequately identifies and 
authorizes the Secretary to obtain.  

Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, (2000) (to be codified at 38 U.S.C.A. 
§ 5103A(c)).  

ake a decision on the claim.

The Secretary shall treat an examination or opinion as being 
necessary to make a decision on a claim for purposes of 
paragraph (1) if the evidence of record before the Secretary, 
taking into consideration all information and lay or medical 
evidence (including statements of the claimant)--

(A) contains competent evidence that the 
claimant has a current disability, or 
persistent or recurrent symptoms of 
disability; and

(B) indicates that the disability or 
symptoms may be associated with the 
claimant's active military, naval, or air 
service; but

(C) does not contain sufficient medical 
evidence for the Secretary to make a 
decision on the claim.

Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, (2000) (to be codified at 38 U.S.C.A. 
§ 5103A(d)).  

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 2000); 38 C.F.R. § 3.303 (2000).  


Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2000).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2000).  

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (2000).  


The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

However, continuous service for 90 days or more during a 
period of war, or after December 31, 1946, and post-service 
development of a presumptive disease to a degree of 10 
percent within one year from the date of termination of such 
service, establishes a rebuttable presumption that the 
disease was incurred in service.  38 U.S.C.A. §t 1991 & Supp. 
2000);  38 C.F.R. §§ 3.307, 3.309 (2000).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 
3.102, 4.3 (2000).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, (2000) (to be codified at 38 U.S.C.A. § 5107).  
Analysis

The Board initially notes that the duty to assist has been 
satisfied in this instance.  The RO has made reasonable 
efforts to obtain evidence necessary to substantiate the 
veteran's claim, including any relevant records adequately 
identified by the veteran as well as authorized by him to 
obtain.  

In this case, the veteran has specified that he received no 
post-service medical treatment for his hearing loss.  After 
the Board's March 1998 remand, the RO sent another notice 
requesting such evidence.  No response to this notice was 
made.  The veteran has reported having hearing evaluations at 
the Norfolk Naval Shipyard, and these records are already on 
file.  

Thus, the veteran has not indicated the existence of any 
relevant evidence that has not already been requested and/or 
obtained by the RO.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, (2000) (to be 
codified at 38 U.S.C.A. § 5103A(b)); see also McKnight v. 
Gober, 131 F.3d 1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. 
App. 341, 344 (1996), aff'd sub nom. Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997).  

A review of the record indicates that the development 
requested by the Board in its March 1998 remand has been 
completed.  See Stegall v. West, 11 Vet. App. 268 (1998).  

In addition to the above, the record shows that the RO 
scheduled (and the veteran attended) a VA examination in May 
1998.  The report of the examination is thorough and 
responsive to all the Board's March 1998 remand questions, 
including the question regarding the etiology of his hearing 
loss.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, (2000) (to be codified 
at 38 U.S.C.A. § 5103A(d)(2)(C)).  Thus, the Board finds that 
the development completed in this case is in full compliance 
with the Board's remand instructions.  Stegall, supra.


In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to his claim is required to comply with 
the duty to assist the veteran as mandated by the Veterans 
Claims Assistance Act of 2000.  

In reaching this determination, the Board has considered the 
fact that the law with respect to the duty to assist has been 
significantly changed since the most recent Supplemental 
Statement of the Case was issued to the veteran.  

Congress recently passed the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
modifying the adjudication of all pending claims.  As set 
forth above, the new law revises the former 38 U.S.C.A. 
§ 5107(a) to eliminate the requirement that a claimant come 
forward first with evidence to well ground a claim before the 
Secretary is obligated to assist the claimant in developing 
the facts pertinent to the claim.  It also specifically 
enumerates the requirements of the duty to assist.  

In this case, the Board finds that the veteran is not 
prejudiced by its consideration of his claims pursuant to 
this new legislation.  As set forth above, VA has already met 
all obligations to the veteran under this new legislation.  
Moreover, the veteran has been offered the opportunity to 
submit evidence and argument on the merits of the issues on 
appeal, and has done so.  In view of the foregoing, the Board 
finds that the veteran will not be prejudiced by its actions 
and that a remand for adjudication by the RO would only serve 
to further delay resolution of the veteran's claim.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.  

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, No. 00-7023 (Fed. Cir. Oct. 13, 2000); 
Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and 
cases cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 
(1993); Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (Observing that in a case where the claimant was also 
a physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest); citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect 
competency to testify."  (citations omitted).  

The Board reiterates the basic three requirements for 
prevailing on a claim for service connection: (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and, (3) medical evidence 
of a nexus between the claimed inservice injury or disease 
and a current disability.  See Hickson, supra.

After a careful review of the evidence of record, the Board 
is of the opinion that a preponderance of the evidence is 
against the veteran's claim for service connection bilateral 
hearing loss.  

Service medical records document an in-service diagnosis of 
bilateral high tone hearing loss.  However, the puretone 
thresholds recorded during that examination (as well as 
during the subsequent separation examination) indicate that 
there was no impaired hearing disability for VA purposes.  

There is no documentation of an in-service impaired hearing 
disability for VA purposes because hearing tests revealed no 
puretone or auditory thresholds at 40 decibels or more and 
did not reveal puretone or auditory thresholds of 26 decibels 
or more at least three of the five frequencies (500, 1000, 
2000, 3000, and 4000 Hertz).  Therefore, for VA purposes, the 
veteran did not have an impaired hearing disability while he 
was in the service.  38 C.F.R. § 3.385.  In addition, the 
examiner found auditory acuity to be normal and did not 
diagnose a hearing impairment during the subsequent 
separation examination.  This would appear to lessen the 
probative value of the previous examiner's diagnosis of a 
hearing impairment.  

In fact, it was not until 1994 that the left ear hearing loss 
manifested the level of hearing loss required by section 
3.385.  Prior to 1994, hearing tests on the right ear 
consistently revealed that puretone thresholds in the left 
ear did not meet the requirements of section 3.385.  

Hearing tests of the right ear did not reveal a hearing loss 
disability, as defined under section 3.385, until 1978, 
almost three years after the veteran's discharge from 
service.  Hearing tests performed in 1976 and 1977 did not 
reveal a hearing loss disability in the right ear.  

Thus, while the evidence demonstrates that the veteran has a 
current bilateral hearing loss disability, it also 
demonstrates that he did not have a hearing loss disability 
while he was in the service, did not have a right ear hearing 
loss disability until more than two years after his discharge 
from service, and did not have a left ear hearing loss 
disability until approximately 19 years after his discharge 
from service.  38 C.F.R. § 3.385.  

The Board notes that none of the above mentioned tests 
included reference to speech discrimination tests being 
performed.  Therefore, it is difficult to determine whether a 
hearing loss disability could have been established based on 
speech discrimination percentage.  See 38 C.F.R. §§ 3.385, 
4.85(a) (2000).  

Regardless, in May 1998 the VA examiner specifically 
concluded that the veteran's current bilateral hearing loss 
disability was not related to his military service, finding 
that the type of hearing loss manifested on exam was more 
consistent with presbycusis or hereditary hearing loss than 
typical noise-induced hearing loss.  

The veteran has failed to provide competent evidence of a 
nexus between his current bilateral hearing loss and his 
military service.  There are no documented medical opinions 
or other competent evidence of record linking the veteran's 
current bilateral hearing loss disability to his military 
service.  Hickson, supra.  

In addition, there is no evidence that any chronic disease 
was shown in service or during an applicable presumption 
period.  Nor is there medical evidence of a relationship 
between the veteran's current bilateral hearing loss and his 
alleged continuity of symptomatology.  See Voerth v. West, 
13 Vet. App. 117 (1999); McManaway v. West, 13 Vet. App. 60 
(1999); Savage v. Gober, 10 Vet. App. 488 (1997).  

Thus, the only competent medical evidence of record is 
against the veteran's claim, namely, the May 1998 VA 
examiner's medical opinion concluding that his current 
hearing loss disability was not related to his military 
service.  

The veteran's own opinions and statements that his hearing 
loss was incurred in service are not considered to be 
competent evidence in this instance.  

While a lay person is competent to provide evidence on the 
occurrence of observable symptoms during and following 
service, such a lay person is not competent to make a medical 
diagnosis or render a medical opinion, which relates 
a medical disorder to a specific cause.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992).  

Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to whether the 
veteran's bilateral hearing loss disability is related to a 
disease or injury incurred during service.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  

Because the veteran has failed to establish proof of a link 
between his current bilateral hearing loss disability and his 
military service, and the record contains competent evidence 
that the current bilateral hearing loss disability was not 
incurred in service, the Board finds that his claim of 
entitlement to service connection for bilateral hearing loss 
must be denied.  

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen this claim.  See Graves v. Brown, 
8 Vet. App. 522 (1996);  Robinette v. Brown, 8 Vet. App. 69, 
77-78 (1995); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 
1997); Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.  



		
	RONALD R. BOSCH
	Veterans Law Judge
	Board of Veterans' Appeals



 

- 18 -



- 1 -


